 1

 2

 3

 4

 5

 6

 7
                      UNITED STATES DISTRICT COURT
 8
                     CENTRAL DISTRICT OF CALIFORNIA
 9

10
     MERELEX CORPORATION,                    Case No. 2:21-cv-01729-MCS-RAO

11   Plaintiff,
12                                           JUDGMENT
     v.
13

14   AMERICAN ELEMENTS, LLC, et al.,

15   Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -1-


                                  JUDGMENT
 1
                                           JUDGMENT:

 2
           Plaintiff Merelex Corporation d/b/a American Elements (“Merelex”) and

 3
     Defendants American Elements, LLC (“AE LLC”), Element Manufacturing Design,

 4
     LLC d/b/a EMD Interactives (“EMD”), Skeeles Manufacturing Corp. (“Skeeles

 5
     Manufacturing”), Rebecca Skeeles (“R. Skeeles”) and, Fred Skeeles (“F. Skeeles”)

 6
     having resolved the disputed matters in issue between them, consent to entry of final

 7
     Judgment in this action as follows:

 8
        1. Defendant American Elements, LLC has been using the mark “American

 9         Elements” (Defendant’s mark) in association with advertising, marketing,

10         offers for sale, and sales of their products and services.

11      2. Plaintiff believes the actions of Defendant infringe Plaintiff’s rights in and to

12         its American Elements marks identified in the Complaint in this Action.

13      3. Defendant does not believe its action in using Defendant’s mark as described

14         in paragraph 1 above infringe any rights of Plaintiff.

15      4. The Parties have entered into a Settlement Agreement in which Defendant has

16         agreed to cease and desist from future use of Defendant’s mark in accordance
17         with the terms and conditions of the Settlement Agreement and Plaintiff has
18         agreed to dismiss this action, with prejudice, in accordance with the terms and
19         conditions of this Consent Judgment.
20      5. Those terms and conditions include (1) Defendant’s consent to entry of an
21         injunction in which Defendants are permanently enjoined from any future use
22         of Defendant’s mark.
23      6. Defendant has also agreed to cease using the www.american-elements.com
24         URL, change the corporate name of American Elements, LLC to a corporate
25         name that does not include the expression “American Elements” or any other
26         expression that might create a likelihood of confusion with Plaintiff’s family of
27         “American Elements” marks identified in the Complaint in this Action.
28
                                                -2-


                                            JUDGMENT
 1
           7. The Parties have agreed to submit to the jurisdiction of this Court for the

 2
              purpose of enforcing any breaches of the Settlement Agreement.

 3
           8. Counsel for the Parties on behalf of the Parties consent to the terms of, and

 4
              agree to the form of and entry of, this Final Consent Judgment.

 5
              IT IS HEREBY ORDERED THAT the Judgement in this case is ENTERED

 6
     to reflect the following:

 7
           1. This Court retains jurisdiction of the subject matter of this case and of the

 8
              parties consenting hereto. Venue in this District will be deemed proper.

 9         2. The Clerk is directed to enter final judgment in this action, with prejudice, in

10            accordance with the terms herein including dismissal of the Complaint.

11         3. Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Defendant

12            American Elements, LLC is permanently enjoined from future use of

13            Defendants’ mark “American Elements”, or any colorable imitation thereof

14            effective immediately from the date of this Consent Judgment.

15         4. American Elements, LLC is ordered within ninety (90) days from the date of

16            entry of this Consent Judgment to change its corporate name to a name that
17            does not include the expression “American Elements” or any other expression
18            that might create a likelihood of confusion with Plaintiff’s family of
19            “American Elements” marks as identified in the Complaint in this Action.
20         5. The Court will retain jurisdiction of this matter for All Purposes, including, but
21            not limited to, implementing and enforcing the terms and conditions of this
22            Consent Judgment and enforcement of the terms and conditions of the Parties’
23            settlement agreement upon request of one or the other of the Parties.
24

25   ///
26   ///
27   ///
28
                                                   -3-


                                               JUDGMENT
 1
        6. Each party will bear its own costs and attorneys’ fees as incurred in this

 2
           Action.

 3
           SO ORDERED.

 4

 5
     Dated: July 15, 2021                   By:
                                                     MARK C. SCARSI
 6                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -4-


                                           JUDGMENT
